Title: From Thomas Jefferson to Martha Jefferson, 16 June 1788
From: Jefferson, Thomas
To: Jefferson, Martha (Martha Jefferson Randolph),Randolph, Martha Jefferson



Monday June 16. 1788

Madame de Corney proposes, my Dear to carry you to the Opera tomorrow evening. I will therefore call for you precisely at five oclock. Be ready without fail before that hour. Know exactly at what hour they will shut your doors in the evening, and as you come down to the carriage see exactly what oclock it is by the Convent clock that we may not be deceived as to the time. Adieu. Yours’ affectionately

Th. J


Kisses to Polly. She will keep your supper for you till you return tomorrow night.

